Citation Nr: 0700128	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In his notice of disagreement and in his substantive appeal, 
the veteran indicated that he wanted to add claims for 
service connection, to include as secondary to his 
service-connected diabetes mellitus, for renal dysfunction, 
hypertension, onchymycosis [sic], and loss of use of a 
creative organ.  These matters are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran currently has to control his diabetes mellitus by 
restricted diet, regulation of activities, and medication 
other than insulin, and he has had no episodes of either 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or visits to a diabetic care provider, and 
there are no current complications from his diabetes 
mellitus.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 
4.120 and Diagnostic Code 7913 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the veteran's diabetes mellitus 
disability was granted in February 1977 and a 10 percent 
disability rating was assigned.  In December 2002, the 
veteran filed a claim for an increased rating.  In a 
July 2003 rating decision, the RO increased his disability 
rating to 40 percent and the veteran appealed, seeking a 
rating higher than 40 percent.  Since the next higher 
disability rating for diabetes mellitus is a 60 percent 
rating, this decision will focus on whether the evidence 
shows that the criteria for a 60 percent rating have been 
met.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  Diagnostic Code 7913 provides the 
criteria for assigning a disability rating for diabetes 
mellitus.  38 C.F.R. §4.120.  There are three requirements 
for a 60 percent rating for diabetes mellitus:  (1) the 
taking of insulin, the restriction of his diet, and the 
regulation of his activities have all been required of the 
veteran; (2) the existence of episodes of either ketoacidosis 
or hypoglycemic reactions that have required either (a) one 
or two hospitalizations per year or (b) visits twice per 
month to a diabetic care provider; and (3) the existence of 
complications from the diabetes mellitus disability that 
would not be compensable if they separately evaluated.  Id.  
All three requirements must be met to warrant a 60 percent 
rating.  The record shows that none of these three 
requirements have been met here.    

The medical evidence in the record shows that the veteran is 
on a restricted diet and that since his hospitalization in 
November 2002, he has been required to abstain from high 
impact exercise.  But since the veteran is not required to 
take insulin, the first requirement for a 60 percent rating 
has not been met.  

Nor does the record show that the second requirement for a 
60 percent rating has been met.  The medical treatment 
records in the claims file are silent as to any ketoacidosis 
or hypoglycemic reactions.
 
The third requirement for a 60 percent disability rating for 
diabetes mellitus is the existence of complications from that 
disability that would not be compensable if separately 
evaluated.  The June 2003 compensation and pension (C&P) 
examiner noted the veteran's several health issues other than 
diabetes mellitus.  The veteran was diagnosed with 
hypertension in the 1990's, but was taken off medication in 
October 2002.  He was diagnosed with erectile dysfunction in 
1997 and treated for that condition.  He has sciatica from a 
disc condition with tingling of his upper and mid-lower arms, 
mycotic toenails, tinea pedis, and benign prostatic 
hypertrophy with frequent urination and nocturia up to 4-5 
times.  In response to a request to comment on the 
complications arising from the veteran's diabetes mellitus, 
the examiner responded that the veteran has diabetes mellitus 
II without current known complications.  

The veteran was also given a C&P eye examination in May 2003.  
After reviewing the claims folder and giving the veteran an 
examination, the optometrist concluded that the veteran's 
optic nerve was healthy and there were no visual or 
peripheral nerve abnormalities.  While she noted that the 
veteran had a history of diabetic retinopathy, there was no 
retinopathy present at the time of that exam.  

The veteran asserts that he has renal dysfunction that is 
related to his diabetes mellitus.  As a lay person, however, 
his opinion of the etiology of his medical condition is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  The medical 
evidence shows that the veteran was hospitalized in 
November 2002 with nausea, diarrhea and dehydration. He had 
been having 6 bowel movements per day for more than a week.  
During that hospital stay, he was diagnosed with renal 
insufficiency and renal failure.  A dialysis catheter was 
inserted and he was given intravenous fluids to rehydrate 
him.  After he was discharged from the hospital, he had a 
follow-up visit with Dr. D., who stated on November 12, 2002, 
that the veteran's renal function had returned to normal.  
Dr. D. opined that his recent bout of renal failure was most 
likely due to severe dehydration, nausea, and vomiting, and 
possibly contributed to by the ACE inhibitor when he was 
dehydrated.  He released the veteran from any further 
follow-up.  This physician did not attribute this one 
incident of renal failure to the veteran's diabetes mellitus.  

In fact, no medical professional has identified any of the 
veteran's current medical conditions as a complication of his 
diabetes mellitus disability.  Since the medical evidence 
does not establish the existence of any complications from 
the veteran's diabetes mellitus, the third requirement for a 
60 percent rating under Diagnostic Code 7913 has not been 
met.  

The only evidence in support of the claim are the 
requirements that the veteran follow a restricted diet and 
abstain from high impact exercise and the existence of 
several medical conditions other than diabetes mellitus.  
Since that evidence fails to meet even one of the three 
requirements for a further increase in his disability rating,  
the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 is not applicable here.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

The RO's April 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
July 2003 rating decision.  It identified what evidence VA 
was collecting, requested the veteran to send in medical 
evidence to support his claim, and identified what 
information would be helpful in finding additional evidence 
to establish his claim.  That letter did not explicitly 
identify the evidence necessary to substantiate a claim for 
an increased rating, notify the veteran of the rating 
criteria for diabetes mellitus, or ask the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  

Neither the veteran nor his representative has raised any 
notice errors on appeal.   And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by those errors.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  With his claim for an increased rating, the 
veteran identified the medical treatment records from three 
medical facilities relevant to his claim and the RO obtained 
those records.  After receiving the RO's April 2003 letter, 
the veteran sent in more medical records.  Those records were 
sufficient to show that an increased rating was warranted and 
the veteran's disability rating was increased from 10 percent 
to 40 percent.  The explanation of the effective date was 
provided in the July 2003 rating decision and the criteria 
for rating diabetes mellitus were provided to the veteran in 
the March 2004 statement of the case.  In the June 2004 
letter advising the veteran that the appeal was certified to 
this Board, he was advised that he could submit additional 
evidence to the Board, but he has not done so.   The veteran 
was not harmed by the omissions in the notice letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file, all medical treatment records 
identified by the veteran, and by providing the veteran with 
two physical examinations.  The Board notes that the 
veteran's representative has argued that, the additional 
claims for service connection for disabilities claimed to be 
secondary to the diabetes are inextricably intertwined with 
the issue before the Board on appeal.  The basis of this 
argument is the fact that the criteria for a higher rating 
include the existence of complications from the diabetes 
mellitus disability that would not be compensable if they 
separately evaluated.  In this case, the Board need not delay 
a decision concerning the evaluation of the diabetes, as 
other elements needed for the assignment of a higher 
disability evaluation also are not shown.


ORDER

A disability rating for diabetes mellitus in excess of 
40 percent is denied.  



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


